UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7388



KENNETH L. SMITH, JR.,

                                               Plaintiff - Appellant,


          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; LEON
VISINTAINER, Prison Industries Supervisor;
HERMAN PEEPELS, Prison Industries Supervisor,
sued   in   their  individual   and   official
capacities,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-795-6-20AK)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Smith, Jr., Appellant Pro Se. Scott Timothy Justice,
HORGER, HORGER & JUSTICE, LLC, Orangeburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth L. Smith, Jr., appeals the district court’s order

denying relief on his complaint alleging violations of 42 U.S.C.

§ 1983 (2000) and the Americans with Disabilities Act.             We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         See Smith v.

South   Carolina   Dep’t   of   Corr.,    No.   CA-03-795-6-20AK   (D.S.C.

Aug. 11, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -